Case 2:20-cv-13220-LVP-EAS ECF No. 1-3, PagelD.22 Filed 12/08/20 Page 1 of 3

Exhibit - C
20f3
:20-cv-13220-LVP-EAS ECF No. 1-3, PagelD.23 Filed 12/08/20 Page
Case 2:20- State of Michigan Ticket No. 20GS00652
Detection Device

Uniform Law Citation
US DOT # Incident No. 2000021414
Local Use/Arrest No.
RADAR
peta,

At approximately [ Jay, Date Month]|Day

  
   

   
   

(_]vietim
Involved

   

 
  
   
    
  

  

The Peopie of: C] the State of Michigan
L]township Xcity [] Village i County

or. GROSSE POINTE SHORES
THE UNDERSIGNED {Month Day Year

   
 

 

     
  
 
 

  

    

SAYS THAT ON: 11 | 24 [20 | 03-59 KXlp.m. [Bin 04 | 01 | 70
State | [XlOper/Chautt [Driver License Number SSN (last 4 digits)
MI |Clcot P625799751258

Occupation/Employer

 
  
 

   

|
Name ist Middle. tas) RUSSELL PERKINS _
“"" 49 HAMPTON RD

City : State Zip Code
GROSSE PTE SHORES MI 48236-1316

Vehicle Plate No. Yea

 
   
  
  
  

 

uroy HAMPTON
at orNear 49 HAMPTON

witHin lorry (] victace Lltownsnie or__GROSSE POINTE SHORES

county or__WAYNE DID THE FOLLOWING
MCL Cite/PAGC Code/ Charge

pe Ordinance Description (inctude an bond amount collected on each cha ge) No.

Hee {_]Authorization pend. VIOLATION OF SIGN ORDINANCE DID NOT

Fug COMPLY BY 1S00OHRS 11/24/20 AS

DISCUSSED

 

    
   
 

   
   

    
  

SIGNS VIOLATION
[Authorization pend.

Fel L Iwaiv
CA [_]Warn

H Misd [_]Fug
Fel L_]waiv

L]ca []Warn

[J Misa (“Jug

Clret Clwaiv

TO THE COURT: Do not arraign ona felony charge until an authorized complaint is filed.
Offense Code(s}
1_CH 40 SEC 40-243 2 3

Key for Type: CA = Civil Infraction Misd = Misdemeanor Fel = Felony Warn = Warning Fug = Fugitive
Waiv = Violation for Which Fines/Costs Ma be Waived Authorization pend. = Authorization pending
Remarks:

 

     
     
  

   

[Authorization pend.

   
 
     

    

WHO,

[_] Vehicle Impounded injury License Posted in Lieu of Bond

(_] Traffic Crash {_]Death Appearance Centificate

Person in Active Military Service []Yes i]No | XX] None

SEE DATE BELOW. SEE BACK OF CITATION FOR EXPLANATION AND INSTRUCTIONS
Appearance Date on or before CONTACT COURT WITHIN 14 DAYS

Hearing Date (if applicable) on LJ Contact Court
(J Juvenite Traffic Misd. (Court will Notify) C] Formal Hearing Required, (Court will Notify)

In the 32D GRossE PoINTE SHORES MUNICIPAL COURT Court of GROSSE POINTE SHORES
Court Address & Phone Number 32D GROSSE POINTE SHORES MUNICIPAL COURT
795 LAKE SHORE ROAD

CHECK IF APPROPRIATE H Damage to Property 5 Local Court Bond $

owen

gO. ‘SNIYae €S900S5D0z

Qa
oO

Q
oO

c

a

a
@Q

“

-
Zs
oO

23

oO

a

Q

<4
8

°

2
wy

oO

3
c
2
=
=
rT}
2
>
Oo
2
a
oO
3
0
a
g
=
2
oO
2
oO
st
c
2
~
o
>
OD
oC
oO
an
a

‘ON asen

Complainant's Signature and receipt if applicable Month Day Year
PSO Z. BOJAJ 20
Officer's Name (printed) Officer's ID No.

Agency OR! Agency Name
wm. 8244900 GROSSE POINTE SHORES pp

UC-O1a Payment: https://Payments.CLEMIS. OrgiCLMCitationPay
(rev. 6/05) Mediation: WWW. courtinnavatinn. .-— manne

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:20-cv-13220-LVP-EAS ECF No. 1-3, PagelD.24 Filed 12/08/20 Page 3 of 3

CIVIL INFRACTION - READ CAREFULLY

WARNING: if you fail to appear by the date specified on the front of this citation or at
the date and time scheduled for hearing, a default judgment will be entered against
you. A person who fails to answer a citation is guilty of a misdemeanor. Timely
application to the court fora hearing or return of the citation with an admission of
responsibility and with full payment of applicable civil fines and costs constitute a
timely appearance.

If this is a traffic violation and you fall to answer this citation or a notice to appear, the Secretary
of State will suspend your driver license. .
If this is a state civil infraction and you fail to answer this citation or a notice to appear, the Secretary of
State will not issue or renew your driver license.

You are alleged to be responsible for a civil infraction, For each charge listed on the front of this ticket,
you must either: 1) admit responsibility; or 2) admit responsibility with explanation; or 3) deny responsibility.
Check the appropriate box for each charge and sign your name.

ADMIT RESPONSIBILITY by mail, in person, or by representation.

BY MAIL. Contact the Court indicated on the front of this citation and obtain the amount of your
fine and costs. Sign below. Mail this copy with your certified check or money order to the court
clerk, on or before the date specified on the front of this citation.

IN PERSON OR BY REPRESENTATION, Sign below. You or your representative must bring
this copy to the court clerk at the address indicated on the front of this citation on or before the
date specified on the front of this citation,

| enter my appearance, walve my right to a hearing, and | admit responsibility for the civil
infraction alleged on the front of this citation.

 

 

 

 

 

 

 

(]Charge 4 Signature Date
[]Charge 2 Signature Date
| CiCharge 3 Signature Date

 

 

 

 

 

 

 

 

 

 

ADMIT RESPONSIBILITY WITH EXPLANATION. You May admit responsibility with explanation of the
circumstances of the violation which the court may consider in determining the amount of your fine and
costs. You may admit responsibility with explanation by mail, in person, or by representation,

IN PERSON OR BY REPRESENTATION, Contact the court on or before the date Specified on
the front of this citation in Person, by mail, by telephone, or by representation to obtain a time to
appear in court to give your explanation.

BY MAIL. Sign below. Mail this copy and your explanation on a separate sheet of paper to the
court clerk at the address indicated on or before the date specified on the front of this citation.
The court will mail you its determination and, if applicable, order any fine and costs to be paid
by you.

enter my appearance by mail, waive my tight toa hearing, and admit responsibility with
explanation for the civil infraction alleged on the front of this citation.

   
    
   
   
    
    
 
   
  
 

 

 

 

 

 

 

U]Charge 1 Signature Date
[_]Charge 2 Signature Date
[JCharge 3 Signature Date

 

 

 

 

 

 

 

DENY RESPONSIBILITY. To deny responsibility you must either.

1. Appear in person in court for an informal hearing before a magistrate, referee, or judge; neither
side may have an attorney, OR

2. Appear in court for a formal hearing before a judge. An attorney will be with the Officer. You
may be represented by an attorney.

If a hearing date is Specified on the front of this Citation, you must appear on that date for an informal
hearing unless you contact the court at least 10 days before that date by mail, telephone,
representation, or in person to request a formal hearing,

ifan appearance date is Specified on the front of this citation, you must contact the court on or before that
date by mail, telephone, representation, or in person to obtain a hearing date. The court will schedule an
informal hearing unless you request a formal hearing. A municipal agency may also request a forma!
hearing.

 
 
  
     

 

 

CJ Charge 1 (J Charge 2 (] Charge 3
I< VIOLATION FOR WHICH COURT MAY WAIVE FINE/COSTS:

 

Correct the violation. Présent the citation to any law enforcement Officer to Certify the correction. Mail or
bring the citation to the court Clerk at the address shown before your appearance or hearing date.

OFFICER CERTIFICATION | Certify that the violation described on the front of the citation has been

corrected. [_JCharge 1 Signature
a
206800652 C]Charge 2 Signature
a

PERKINS —[J]charge 3 Signature
Officer's Signature

  
 
  

Officer's 1D No.

 

Agency OR!

  

“err Name

 

Notify the court and the Secretary of State immediately if you change your address.

CIVIL INFRACTION eany

 
